Case: 4:21-mj-01002-JMV Doc #: 9 Filed: 02/08/21 1 of 1 PagelD #: 13

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
VS. CRIMINAL CASE NO.: 4:21-MJ-1002-JMV
DUSTIN CLEVE MILLION DEFENDANT
ORDER TO VACATE

The Court has been advised the Defendant intends to transfer his criminal case, Cause
No. 1:20-CR-138-SRC-ACL-1 in the Eastern District of Missouri, to this district. Accordingly,
the order [8] of Commitment to Another District is hereby VACATED. The defendant shail
remain in the custody of the U.S. Marshal Service for the Northern District of Mississippi.

SO ORDERED, this, the 8" day of February, 2021.

 

UNITED STATES MAGISTRAYE JUDGE
